Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



2.           Claims 16 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Andis (3,279,062). Regrading claim 16, Andis teaches a stationary blade (22, 30) for a blade set (20, 22, 30) of a hair cutting appliance 10, the stationary blade (22, 30) comprising: a first wall (22); and a second wall (30) attached to the first wall (22) at ends of the first wall and the second wall to form teeth (defined by the teeth of both walls 22, 30; Figs. 8-9), wherein the first wall (22) includes a first depressed guide recess (clearly shown in Figs. 6 and 8) and the second wall includes a second depressed guide recess (shown in Figs. 6 and 8) to form a guide slot (Fig. 8) between the first wall and the second wall, and wherein the first wall depressed guide recess and the second wall depressed guide recess have a same length. See Figs. 1-8 in Andis. It should be noted that the blades 22 and 30 in combination form a stationary blade during the time that the clipper is not active. It should be noted that claim merely recite a stationary blade. Claim 16 does not call . 
               Regarding claim 19, Andis also teaches a method of forming a stationary blade (22, 30) for a blade set (20, 22, 60) of a hair cutting appliance 10, the method comprising acts of: providing a first wall (22); providing a second wall (30); and attaching the second wall to the first wall at ends of the first wall and the second wall to form teeth, wherein at least one of the providing acts includes processing the first wall (22) and the second wall to form a first depressed guide recess and processing the second wall to form a second depressed guide recess (clearly shown in Figs. 6 and 8), the first guide recess and the second guide recess forming a guide slot (shown n Fig. 8) between the first wall (22) and the second wall (30), and wherein the first wall depressed guide recess and the second wall depressed guide recess have a same length. See Figs. 1-8 in Andis. It should be noted that the blades 22 and 30 in combination form a stationary blade during the time that the clipper is not active. It should be noted that claim merely recite a stationary blade. Claim 19 does not call for a clipper or a hair appliance that includes a moving blade and a stationary blade. Claim 19 also does not recite that the stationary blade teeth are sharp and used for cutting hair. 

3.           Claims 16, 17 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Meijer (4,951,394). Regrading claim 16, Meijer teaches a stationary blade (1, 3) for a blade set (1-3) of a hair cutting appliance, the stationary blade (1,  by the teeth 7,8 on both sides of the blade), wherein the first wall (1) includes a first depressed guide recess (clearly shown in Figs. 1-2) and the second wall includes a second depressed guide recess (shown in Figs. 1-2) to form a guide slot (Fig. 2) between the first wall and the second wall, and wherein the first wall depressed guide recess and the second wall depressed guide recess have a same length. See Figs. 1-2 in Meijer. It should be noted that the claim 16 does not recite that the stationary blade teeth are sharp and used for cutting hair. In addition, claim 16 does not recite that the thickness of the walls in the depressed guide recesses is less than the thickness of the walls on both sides of the depressed guide recesses. 
               Regarding claim 17, Meijer teaches everything noted above including that the second wall is attached to the first wall by bonding material 8 (and welding) at the ends.  
               Regarding claim 19, Meijer teaches a method of forming a stationary blade (1, 3) for a blade set  (1-3) of a hair cutting appliance, the method comprising acts of: providing a first wall (1); providing a second wall (3); and attaching the second wall to the first wall at ends of the first wall and the second wall to form teeth (defined by the teeth 7, 8 on both sides of the blade), wherein at least one of the providing acts includes processing the first wall (1) and the second wall (3) to form a first depressed guide recess (shown in Figs. 1-2) and processing the second wall to form a second depressed guide recess (shown in Figs, 1-2), the first guide recess and the second guide recess forming a guide slot (shown n Fig. 2) between the first wall (1) 
It should be noted that the claim 19 does not recite that the stationary blade teeth are sharp and used for cutting hair. In addition, claim 19 does not recite that the thickness of the walls in the depressed guide recesses is less than the thickness of the walls on both sides of the depressed guide recesses. 



    PNG
    media_image1.png
    858
    973
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    841
    1045
    media_image2.png
    Greyscale



4.          Claims 1-8 and 10-21are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Stapelbroek et al. (2015/0047203), hereinafter Stapelbroek. 
Regarding claim 1,Stapelbroek teaches a method of forming a sheet-metal based double-walled stationary blade (10) for a blade set (10, 40) of a hair cutting appliance, the stationary blade (10) comprising a first wall (20) and a second wall 
           Regarding claim 2, Stapelbroek teaches everything noted above including an acts of processing a toothed leading edge at the stationary blade (10) to form the 
            Regarding claim 3, Stapelbroek teaches everything noted above including the stationary blade (10), in the bonded state, consists of the first pre-product layer (20), the second pre-product layer (30), and the transition zone therebetween.
            Regarding claim 4, Stapelbroek teaches everything noted above including that the bonding act includes laser welding. 
            Regarding claim 5, Stapelbroek teaches everything noted above including that the act of providing the guide slot (12a) comprises an act of deforming the first pre-product layer and the second pre-product layer, thereby forming the first  depressed guide recess (20a) and the second depressed guide recess (30a) that are arranged to receive the cutter, and that form at least part of the guide slot (12a).
           Regarding claim 6, Stapelbroek teaches everything noted above including the first depressed guide recess (20a) and the second depressed guide recess (30a) formed by a deforming process selected from the group consisting of: cold forming, forging, precision forging, hot working, coining, precision stamping, and combinations thereof.
           Regarding claim 7, Stapelbroek teaches everything noted above including that the act of providing the guide slot comprises an act of machining the first pre-product layer and the second pre-product layer in a material- removing fashion, 
            Regarding claim 8, Stapelbroek teaches everything noted above including an act of depositing a protective coating (claim 9) at the tips of the stationary blade teeth. See claim 9 in Stapelbroek. 
            Regarding claim 10, Stapelbroek teaches a sheet-metal based double-walled two-layer stationary blade (10) for a blade set (10, 40) of a hair cutting appliance, the two-layer stationary blade (10) comprising: a first wall (20) defined by a first layer (24), the second layer being a first sheet metal layer, a second wall (30) defined by a second layer (34), the second layer being a second sheet metal layer, wherein the first layer and the second layer define a two-layered arrangement; a guide slot (12a; defined by the slot that extends to the free end of the walls 20, 30; Fig. 8) jointly defined by a first depressed guide recess (20a) in the first wall (20) and a second depressed guide recess (30a) in the second wall (30), the first depressed guide recess (20a) and the second depressed guide recess (30a) having a same length (12b); and at least one toothed leading edge (26, 36) comprising a series of stationary blade teeth (12), wherein portions of the first wall and the second wall are attached to each other (the tips 26, 36 are directly connected together), wherein a respective stationary blade tooth (12) comprises a first leg defined by the first wall (20), a second leg defined by the second wall (30), and a tip (26, 36) at a transition zone between the first wall and the second wall, and wherein the first wall and the second wall are bonded to one another such that the first wall and the second wall 
              Regarding claim 11, Stapelbroek teaches everything noted above including that the first wall and the second wall contact each other at tips of the stationary blade teeth, wherein the first depressed guide recess (20a) and the second depressed guide recess (30a) are arranged to receive the cutter 40 (as a whole which includes stem 44), and wherein the first depressed guide recess (20a) and the second depressed guide recess (30a) are provided at inwardly facing surfaces of the first wall and the second wall. See Figs. 1-13 in Stapelbroek.
                Regarding claim 12, Stapelbroek teaches everything noted above including that the first wall or the second wall are spaced from one another in a parallel fashion to define the guide slot, and wherein tips of the stationary blade teeth are formed by material that is deposited at the transition zone between the first wall and the second wall.
                Regarding claim 13, Stapelbroek teaches everything noted above including that the second wall is directly attached to the first wall by a bonding material at the transition zone.  
                Regarding claim 14, Stapelbroek teaches everything noted above including that an act of dip coating the tips of the stationary blade teeth.  

                Regarding claim 16, Stapelbroek teaches a stationary blade (10) for a blade set (10, 40) of a hair cutting appliance, the stationary blade comprising: a first wall (20); and a second wall (30) attached to the first wall (20) at ends (26, 36) of the first wall and the second wall to form teeth, wherein the first wall includes a first depressed guide recess (20a) and the second wall includes a second depressed guide recess (30a) to form a guide slot (12a; defined by the slot  extending to the free end of the walls 20 and 30; clearly shown in annotated Fig. 8 above) between the first wall and the second wall, and wherein the first depressed guide recess (20a) and the second depressed guide recess (30a) have a same length (12b). See Figs. 1-8 in Stapelbroek. It should be noted that the first layer has a projection 24 and the second layer has a projection 34 (Fig. 6). The first projection 24 has a tip 26 that is connected or attached to a tip 36 of the second projection 34 to form a U-shaped teeth 12 of the stationary blade. See paragraph 0035 in Stapelbroek. 
                Regarding claim 17, Stapelbroek teaches everything noted above including that the second wall (30) is attached to the first wall (20) by bonding material at the ends. See paragraph 0047 in Stapelbroek.  
               Regarding claim 18, Stapelbroek teaches everything noted above including  a coating that covers the teeth. See claim 9 and paragraph 0044 in Stapebroek.   
               Regarding claim 19, Stapelbroek teaches a method of forming a stationary blade (10) for a blade set (10, 40) of a hair cutting appliance, the method comprising 
               Regarding claim 20, Stapelbroek teaches everything noted above including the step of depositing a protective coating on tips of the teeth.  See claim 9 and paragraph 0044 in Stapelbroek. 
               Regarding claim 21, Stapelbroek teaches everything noted above including the step of dip coating tips of the teeth to form a protective coating over the tips.

Response to Arguments
5.        Applicant’s argument that Staplebroek does not that the length of the first depressed guide recess and the length of the second depressed guide recess are the same is not persuasive. As stated above, the length (12b) of the first depressed guide recess (20a) and the length of the second depressed guide recess (30a) are the same. See annotated Figs. 7-8 above. Claims do not recite that the first 

Conclusion
6.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Luther et al. (3,222,781) teach a padding applied around blade shaped.

7.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

April 1, 2021